Title: To James Madison from Alexander J. Dallas, 3 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        3d. May 1815
                    
                    I now send to you a report of the Board of General Officers upon the organization of the peace establishment, and the selection of Officers; and, also, a report for a General Staff. The latter will certainly require legislative sanction, before it can be adopted to the whole extent. It seems to be indispensable, that an Officer performing the duties of Adjutant General, should be attached to the War Department; and so far the Act of Congress might furnish authority, on the ground that circumstances do not permit the discharge of such an officer, at this time. For a similar reason, it will, I think be justifiable to retain some of the Garrison Surgeons, and Surgeons mates. But the Act does not provide for the other Officers specified in the report; it does provide for officers in the same line of duty (as, four Brigade Quarter Masters, four Brigade Inspectors, Aides-de-Camp &c) and there is no urgent necessity for this extension of the Staff establishment. I propose, therefore, that you should consider the propriety of retaining an Adjutant General, and a competent number of Garrison Surgeons and Surgeons mates, and direct what shall be done.
                    The more important Report presents an excellent organization of the Army; and, as far as I can judge, a good selection of Officers. We are to expect clamor of every kind; but I am confident, that the principles, on which we have acted, will be approved by the nation. Local claims have not been disregarded, in the search for distinguished military merit. In the west, General Harrison’s Army, and in the south Genl. Jackson’s Army, have a proportion of appointments greater than strictly they could claim. The Armies of the North and east will be satisfied; at least, their claims are settled by the Generals who commanded them, and whose partialities were in their favor. Still individuals will vent their chagrin and disappointment, in attacks upon every part of the proceeding, and upon the Board of Officers, as well as the Department; and I think the following objections, in particular, may be anticipated.
                    1. The rule of selection has been adopted, and not the rule of seniority. The nation and the Army will not listen to this objection.
                    2. The exclusion of the wounded and the infirm: but the objection goes

to the injustice of not providing an asylum for them; not to the arrangement, which was indispensable to produce an Army, instead of a Corps of invalids.
                    3. The amalgamation of the Officers, and appointing the higher grades, to fill the lower. The fifth section of the Act of Congress clearly gives the power to act in this manner; and its justice and policy are obvious. The consent of the Officer to descend is necessary; but there is no necessity to obtain the consent of officers, whose discharge is dependent on the order of the Executive. The amount of this change, however, is not considerable.
                    Generals Bissel and Smith are made Colonels.
                    Majors Sproull, Taylor (and, perhaps, one or two more) are made Captains.
                    4. The transfer of officers from one Corps to another Corps. The Act unquestionably authorises this to be done; and justice, as well as policy, clearly required it. Even these transfers, however, are not considerable.
                    1. To the Regiment of Light Artillery there have been transferred
                    
                        
                            From the Corps of Artille[r]y
                            
                            ”
                            3. Captains.
                            
                        
                        
                            From the Light Dragoons
                            ”
                            ”
                            1. Captain
                            
                        
                        
                            From the Infantry
                            ”
                            ”
                            1 Captain
                            4 Lieutenants
                        
                        
                            From the Riffle Regiments
                            ”
                            ”
                            1 Captain
                            
                        
                        
                            
                            
                            
                            6 Captains
                            4 Lieutenants
                        
                    
                    But in the Regiment of Light Artillery there are
                    
                        
                            Colonel
                            ”
                            ”
                            ”
                            1.
                        
                        
                            Lt. Colonel
                            ”
                            ”
                            ”
                            1.
                        
                        
                            Major
                            ”
                            ”
                            ”
                            1.
                        
                        
                            Captains
                            ”
                            ”
                            ”
                            10.
                        
                        
                            Lieutenants (1t. & 2d.)
                            ”
                            
                                20.
                            
                        
                        
                            
                            
                            
                            
                            33 officers.
                        
                        
                            
                            
                            
                            
                            10 Brought from other Corps
                        

                        
                            
                            
                            
                            
                            
                                23.
                            
                        
                    
                    2. To the Corps of Artillery there have been transferred.
                    
                        
                            From the Riffle Regiments
                            ”
                            1 Major.
                            
                            1
                        
                        
                            From the Infantry
                            
                            
                            10 Captains.
                            
                        
                        
                            
                            
                            
                            
                            12 Lieutenants
                        
                        
                            
                            
                            1 Major.
                            10 Captains.
                            13 Lieutenants
                        
                    
                    But in the Corps of Artillery there are
                    
                        
                            Lieut. Colonels
                            ”
                            ”
                            4.
                            
                        
                        
                            Majors
                            ”
                            ”
                            4.
                            
                        
                        
                            Captains
                            ”
                            ”
                            32.
                            
                        
                        
                            Lieutenants (1st. 2d. & 3d.)
                            128.
                            
                        
                        
                            
                            
                            
                            168
                            Officers
                        
                        
                            
                            
                            
                            
                                24.
                            
                            Brought from other Corps.
                        
                        
                            
                            
                            
                            
                                144.
                            
                        
                    
                    
                    3. To the Regiments of Infantry there have been transferred,
                    
                        
                            
                                1 Regiment.
                            
                            From the Riffle Regiment
                            1 Col.
                            Major.
                            Capt.
                            Lieut.
                        
                        
                            
                                2d Regiment.
                            
                            From the Light Dragoons
                            ”
                            ”
                            ”
                            1.
                        
                        
                            
                                4h. Regiment.
                            
                            From the Riffle Regiment
                            1 Col.
                            ”
                            1.
                            5.
                        
                        
                            
                                5 Regiment.
                            
                            From the Light Dragoons
                            ”
                            ”
                            ”
                            1.
                        
                        
                            
                                6 Regiment.
                            
                            From the Riffle Regiment
                            1 Lt. Col.
                            
                            
                            
                        
                        
                            
                                7 Regiment.
                            
                            From the Riffle ”
                            1 Col.
                            1.
                            
                            
                        
                        
                            
                            From the Lt. Dragoons
                            ”
                            ”
                            ”
                            
                                1.
                            
                        
                        
                            
                            
                            3 Col. 1 Lt. Col.
                            1 Maj.
                            1 Cap.
                            8 Lieuts
                        
                    
                    But in the Regiments of Infantry there are,
                    
                        
                            Colonels
                            8.
                            
                        
                        
                            Lt. Col.
                            8.
                            
                        
                        
                            Majors
                            8.
                            
                        
                        
                            Captains
                            80.
                            
                        
                        
                            Lieutenants
                            
                                160.
                            
                            
                        
                        
                            
                            264
                            Officers
                        
                        
                            
                            
                                14.
                            
                            Brought from other Corps.
                        
                        
                            
                            
                                250
                            
                            

                        
                    
                    4. To the Riffle Regiment there have been transferred
                    
                        
                            From the Infantry
                            3 Captains.
                            3 Lieutenants
                            
                        
                        
                            From the Light Dragoons
                            ”
                            1 Lieutes
                            
                        
                        
                            
                            3 Captains
                            4 Lieutenants
                            
                        
                    
                    But in the Riffle Regiment there are
                    
                        
                            Colonel
                            ”
                            ”
                            1.
                            
                        
                        
                            Lt. Colonel
                            ”
                            ”
                            1.
                            
                        
                        
                            Major
                            ”
                            ”
                            1.
                            
                        
                        
                            Captains
                            ”
                            ”
                            10.
                            
                        
                        
                            Lieutenants
                            ”
                            ”
                            
                                20.
                            
                            
                        
                        
                            
                            
                            
                            33
                            Officers
                        
                        
                            
                            
                            
                            
                                7
                            
                            Brought from other Corps
                        
                        
                            
                            
                            
                            26
                            
                        
                    
                    I trouble you with this analysis, that you may see, at once, the futility of all the objections, to the manner of executing our very painful task. There is, however, something due to the feelings of the honorable men suffering disappointment and mortification. I propose, therefore, to accompany the General Orders, announcing the organization of the Army, with
                    
                        1. The Act fixing the peace establishment.
                        2. The Instructions to the Board of Officers.
                        3. The Address from you to the Army, if you have approved it.
                    
                    And if, at the same time, an appointment of several of the deranged officers, to civil offices could be published, I think the effect would be soothing and grateful to every mind. Consulates, whether accepted or not, Indian Agencies, and Commissions for settling the boundaries, seem to present suitable

occassions; and Mr. Monroe, with all the aid I can give, may put the business in order, before he leaves Washington. Be so good as to express your view of this subject, as soon as you conveniently can.
                    In the list of Officers, it is very desireable to introduce Major Butler, General Jackson’s Adjutant General. If Col. Aspinwall should be sent as Consul to London, a substitute for his rank must be found; but I have no hesitation, in reccommending, that Major Butler should be appointed instead of Major C. K. Gardner, who is nominated for the Third Regiment. The change will be peculiarly acceptable to the southern Army; and I have reason to believe that no man will regret the omission of Major Gardner’s name.
                    Major Bankhead, who is breveted Colonel, will accept, it is thought, a Company, continuing his brevet rank. Mr. Monroe will, probably, consult him; and, if the arrangement is approved, I wish your sanction for making it. Indeed, I wish you to permit Mr Monroe and myself to make any alterations of inferior moment, which new circumstances may suggest, too late for a reference to you. It will, I think, be advantageous to change some of the nominations of Surgeons.
                    I will thank you to authorise the issuing of Brevet Commissions, in all the instances of nominating Officers to a grade lower than their present rank in the line.
                    It appears, that the whole number of Soldiers amounts to something more than 31,000. Of these 16,000 are enlisted for the war only; and must, of course, be discharged. The remaining number must be reduced, by the discharge of 5000; but pains should be taken to retain the most effective men; and I will prepare instructions to the Commanding Officers for that purpose. I am, Dear Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                    
                        The Commissioners, on the Yazoo claims, stated to me that the United States were greatly interested in many of the cases brought before them, and recommended the employment of Counsel for the Public. I have, accordingly, requested Mr. Jones to attend, mentioning that I had no doubt of your authorising the payment of a reasonable professional compensation.
                        
                            A. J. D.
                        
                    
                